Mussmacher v Mussmacher (2021 NY Slip Op 07412)





Mussmacher v Mussmacher


2021 NY Slip Op 07412


Decided on December 23, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, TROUTMAN, WINSLOW, AND DEJOSEPH, JJ.


1008 CA 21-00389

[*1]KATHLEEN M. MUSSMACHER, NOW KNOWN AS KATHLEEN M. WINTERS, PLAINTIFF-RESPONDENT,
vRICHARD C. MUSSMACHER, DEFENDANT-APPELLANT. (APPEAL NO. 1.) 


NORMAN L. MASTROMORO, BROADALBIN, FOR DEFENDANT-APPELLANT. 
KATHLEEN M. WINTERS, PLAINTIFF-RESPONDENT PRO SE. 

	Appeal from a corrected order of the Supreme Court, Oneida County (Erin P. Gall, J.), entered October 29, 2020 in a divorce action. The corrected order granted the motion of plaintiff for retroactive arrearages due and owing from defendant's pension. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy , 140 AD2d 988, 988 [4th Dept 1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts , 63 AD2d 566, 567 [1st Dept 1978]; see also  CPLR 5501 [a] [1]).
Entered: December 23, 2021
Ann Dillon Flynn
Clerk of the Court